EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Chau on 11 November 2021.

The application has been amended as follows:

Claim 1, line 12 has been amended to replace the phrase “recorded in the one or more waveform features;” with the phrase - - present in the brainwave data; and - -.

Claim 1, lines 19-21 have been amended to read:
[the] one or more N1 and P2 responses to the repeated auditory tones or visual images to measure the brain’s processing of auditory stimuli or [N1 and P2 responses to visual stimuli] to measure the brain’s processing of [the] visual stimuli;

Claim 1, line 26 has been amended to replace the phrase “the one or more N400 responses recorded in one or more waveform features” with the phrase - - one or more N400 responses present in the brainwave data - -.



Claim 1, line 38 has been amended to delete the phrase “while presented”.

Claim 1, line 41 has been amended to replace the phrase “the one or more MMN responses recorded in one or more waveform features” with the phrase - - one or more MMN responses present in the brainwave data - -.

Claim 1, line 45 has been amended to add the term - - a - - before the term “second”.

Claim 1, line 47 has been amended to replace the phrase “the one or more P3a responses recorded in one or more waveform features” with the phrase - - one or more P3a responses present in the brainwave data - -.

Claim 1, line 55 has been amended to replace the phrase “the one or more P3b responses recorded in the one or more waveform features” with the phrase - - one or more P3b responses present in the brainwave data - -.

Claim 1, line 64 has been amended to replace the phrase “the one or more P3b responses recorded in one or more waveform features” with the phrase - - one or more P3b responses present in the brainwave data - -.



Claim 1, line 74 has been amended to replace the phrase “the one or more N2b responses recorded in one or more waveform features” with the phrase - - one or more N2b responses present in the brainwave data - -.

Claim 1, lines 78-81 have been amended to read:
respective differences in amplitude or latency of the N1, P2, N400, MMN, P300 (p3a/P3b), and N2b responses [recorded in the one or more waveform features, the differences in amplitude or latency relative to a corresponding control group;] relative to corresponding responses in a control group; and
the one or more P3b responses; [recorded in the one or more waveform features; and;]

Claim 1, 82 has been amended to delete the comma after the term “determine”.

Claim 1, line 85 has been amended to add the term - -on - - after the phrase “at least”.

Claim 1, line 89 has been amended to add the term - - and - - after the semicolon.

Claim 2, line 2 has been amended to add the phrase - - configured to be - - before the term “positioned”.

Claim 3 has been amended to read:
, wherein a distribution between the three independent scalp sectors is utilized in generating at least one of the reactive attention value, the concentration value, the working memory value or the executive function value; and, wherein the distribution [of the one or more waveform features] between the three independent scalp sectors [are] is utilized in rendering one or more graphical representations of the patient’s brain in the automatically generated cognitive health assessment report [graphically representing the at least one of the reactive attention value, the concentration value, the working memory value or the executive function value].

Claim 6 has been amended to read:
6. The system of claim 1, wherein the data set is transmitted to a display coupled to a computing device, and the processor is further configured to:
normalize and transform the determined values into one or more corresponding factors for modifying a visual element corresponding to each determined value,[; and
render the visual element corresponding to each value modified by the corresponding factor of the one or more factors;]
wherein each factor modifies a size or color of [the] a corresponding visual element.

Claim 9, line 3 has been amended to replace the phrase “a brain” with the phrase - - the brain - -.

Claim 9, line 3 has been amended to add the term - - that - - before the phrase “are activated”.



Claim 11, line 3 has been amended to delete the phrase “configured to be”.

Claim 11, line 9 has been amended to replace the phrase “recorded in the one or more waveform features” with the phrase - - present in the brainwave data - -.

Claim 11, lines 13-15 have been amended to read:
[the] one or more N1 and P2 responses to the repeated auditory tones or visual images to measure the brain’s processing of auditory stimuli or [N1 and P2 responses to visual stimuli] to measure the brain’s processing of [the] visual stimuli;

Claim 11, line 20 has been amended to replace the phrase “the one or more N400 responses recorded in one or more waveform features” with the phrase - - one or more N400 responses present in the brainwave data - -.

Claim 11, line 27 has been amended to replace the phrase “the one or more N400 responses recorded in one or more waveform features” with the phrase - - one or more N400 responses present in the brainwave data - -.

Claim 11, line 32 has been amended to delete the phrase “while presented”.



Claim 11, line 41 has been amended to replace the phrase ““the one or more P3a responses recorded in one or more waveform features” with the phrase - - one or more P3a responses present in the brainwave data - -.

Claim 11, line 48 has been amended to replace the phrase “the one or more P3b responses recorded in the one or more waveform features” with the phrase - - one or more P3b responses present in the brainwave data - -.

Claim 11, line 55 has been amended to replace the phrase “the one or more P3b responses recorded in one or more waveform features” with the phrase - - one or more P3b responses present in the brainwave data - -.

Claim 11, lines 64-65 have been amended to replace the phrase “the one or more N2b responses recorded in one or more waveform features during the presentation of second set” with the phrase - - one or more N2b responses present in the brainwave data during the presentation of the second set- -.

Claim 11, lines 68-72 have been amended to read:
respective differences in amplitude or latency[, captured on a sensory apparatus coupled to the processor,] of the N1, P2, N400, MMN, P300 (P3a/P3b), and N2b responses [recorded in the one or more relative to corresponding responses in a control group; and
the one or more P3b responses; [recorded in one or more waveform features; and]

Claim 11, line 75 has been amended to add the phrase - - based on - - after the phrase “concentration value”.

Claim 11, line 76 has been amended to add the term - - on - - after the phrase “at least”.

Claim 12, line 1 has been amended to delete the phrase “configured to be”.

Claim 12, line 2 has been amended to add the term - - to - - before the term “record”.

Claim 13 has been amended to read:
13. The method of claim 12, wherein the segregated regions of interests are further to establish three independent scalp sectors, a frontal sector, a central sector, and a third parietal sector, and wherein the one or more P3a responses are measured from the frontal sector and the central sector, and the one or more P3b responses are measured from the central sector and the parietal sector, wherein a distribution between the three independent scalp sectors is utilized in generating at least one of the reactive attention value, the concentration value, the working memory value or the executive function value; and wherein the distribution [of the one or more waveform features] between the three independent scalp sectors is utilized in rendering one or more graphical representations of the patient’s brain in the automatically generated cognitive health assessment report [graphically representing the at 

Claim 16 has been amended to read:
16. The method of claim 11, wherein the data set is transmitted to a display coupled to a computing device, and the method comprises:
normalizing and transforming the determined values into one or more corresponding factors for modifying a visual element corresponding to each determined value,[; and
rendering the visual element corresponding to each value modified by the corresponding factor of the one or more factors;]
wherein each factor modifies a size or color of [the] a corresponding visual element.

Claim 19, line 3 has been amended to add the term - - that - - before the phrase “are activated”.

Claim 20, line 1 has been amended to add the term - - medium - - after the term “readable”.

Claim 20, line 5 has been amended to delete the phrase “configured to be”.

Claim 20, line 11 has been amended to replace the phrase “recorded in the one or more waveform features” with the phrase - - present in the brainwave data - -.

Claim 20, line 14 has been amended to replace the phrase “on a processor configured for monitoring data received from the sensor apparatus” with the phrase - - by the processor - -.


[the] one or more N1 and P2 responses to the repeated auditory tones or visual images to measure the brain’s processing of auditory stimuli or [N1 and P2 responses to visual stimuli] to measure the brain’s processing of [the] visual stimuli;

Claim 20, line 22 has been amended to replace the phrase “the one or more N400 responses recorded in one or more waveform features” with the phrase - - one or more N400 responses present in the brainwave data - -.

Claim 20, line 29 has been amended to replace the phrase “the one or more N400 responses recorded in one or more waveform features” with the phrase - - one or more N400 responses present in the brainwave data - -.

Claim 20, line 34 has been amended to delete the phrase “while presented”.

Claim 20, line 37 has been amended to replace the phrase “the one or more MMN responses recorded in one or more waveform features” with the phrase - - one or more MMN responses present in the brainwave data - -.

Claim 20, line 43 has been amended to replace the phrase  “the one or more P3a responses recorded in one or more waveform features” with the phrase - - one or more P3a responses present in the brainwave data - -.



Claim 20, line 55 has been amended to replace the term “thethe” with the term - - the - -.

Claim 20, line 60 has been amended to replace the phrase “the one or more P3b responses recorded in one or more waveform features” with the phrase - - one or more P3b responses present in the brainwave data - -.

Claim 20, lines 70-71 have been amended to replace the phrase “the one or more N2b responses recorded in one or more waveform features during the presentation of second set” with the phrase - - one or more N2b responses present in the brainwave data during the presentation of the second set - -.

Claim 20, lines 74-78 have been amended to read:
respective differences in amplitude or latency[, captured on a sensory apparatus coupled to the processor,] of the N1, P2, N400, MMN, P300 (P3a/P3b), and N2b responses [recorded in the one or more waveform features, the differences in amplitude or latency relative to a corresponding control group;] relative to corresponding responses in a control group; and
the one or more P3b responses; [recorded in one or more waveform features ; and]

Claim 20, line 81 has been amended to add the phrase - - based on at least - - after the phrase “a concentration value”.



Claim 20, line 84 has been amended to delete the comma after the term “report”.


The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the amendments discussed above, have placed the claims in condition for allowance. None of the prior art teaches or suggests, either alone or in combination, a computing system wherein a processor is configured to control a stimulus presentation mechanism to automatically present instructions on a computer screen or generate audible instructions instructing a patient to actively recognize or respond to a second set of deviant tones or visuals intermixed with repeated tones or visuals, the processor further tracking one or more P3b responses recorded in waveform features during the presentation of the second set of deviant tones or visuals, or wherein a processor is configured to control a stimulus presentation mechanism to automatically present instructions on a computer screen or generate audible instructions instructing a patient to actively recognize or respond to repeated stimuli in a first set of presented visual or auditory pattern stimuli, wherein the processor further tracks one or more P3b responses during the presented first set of visual or auditory pattern stimuli, in combination with the other claimed elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791